  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
        Plaintiffs,                 )
                                    )    CIVIL ACTION NO.
        v.                          )      2:14cv601-MHT
                                    )           (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
        Defendants.                 )

             PHASE 2A REVISED REMEDY SCHEDULING ORDER
                   ON THE EIGHTH AMENDMENT CLAIM

    Based on the representations made on the record on

March    14,     2019,   it   is   ORDERED   that   the   remaining

deadlines and dates for the Phase 2A remedy scheduling

order for the Eighth Amendment claim are revised as

follows:
                                    OLD DATES        NEW DATES

SEGREGATION

Parties to develop schemes to       Continued
verify that defendants are now      generally
accurately and timely identifying   pending
SMI inmates with regard to          mediation and
segregation                         resolution of
                                    the monitoring
                                    issue
Oral argument on how to proceed     3/18/19 at       To be reset.
on remedies for violations found    9:00 a.m.
in supplemental liability
opinion. (doc. nos. 2353, 2397, &
2398).

HOSPITAL-LEVEL CARE

Oral argument on how to proceed     3/18/19 at       To be reset.
on defendants’ statement as to      9:00 a.m.
whether revised stipulations
meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. (doc. nos. 2383 &
2382). Counsel for plaintiffs
have already said that they do.

SUICIDE PREVENTION

Oral argument and hearing on        3/18/19 at       3/27/19 at 9:00 a.m.
parties’ joint proposals on         9:00 a.m.
‘methods’ defendants can use to
verify that segregation rounds
are being properly conducted in
segregation and segregation-like
settings. (doc. nos. 2345, 2380,
2410, & 2414.).
Oral argument and hearing           3/18/19 at       3/27/19 at 9:00 a.m.
parties’ submission of list of      9:00 a.m.
the agreed-upon
segregation-like settings, as
well as the settings
about which they may not be able
to reach an agreement. (doc. nos.
2345 & 2364).
Oral argument and hearing on        3/18/19 at       3/27/19 at 9:00 a.m.
defendants’ development of a        9:00 a.m.
‘review
process’ that collects and
consolidates information on
                                      2
at least a weekly basis for each
prisoner in ADOC with SMI who is
housed in segregation; that is, a
“tracking process.” (doc. nos.
2345, 2377, & 2406-07).
Oral argument and hearing on        3/18/19 at       3/27/19 at 9:00 a.m.
parties’ submission of joint        9:00 a.m.
report to the court as to other
prisons that do not place (or
significantly limit the placement
of) SMI prisoners in segregation.
(doc. nos. 2345 & 2379).
Oral argument on how to proceed     3/18/19 at       3/27/19 at 9:00 a.m.
on defendants’ initial submission   9:00 a.m.
of the results for “tracking
process’ of SMIs in segregation.
(doc. nos. 2345, 2357, & 2408).
Deadline for parties to mediate     3/22/19          Cancelled.
any objection or dispute per
adopted Joint Notice Regarding
Process for Assessing Suicide
Prevention Measures. (doc. no.
2014)
Pretrial briefs on all remaining    3/29/19          3/22/19 at noon
issues, including but not limited
to further addressing whether
plaintiffs’ motion for
preliminary injunctions (doc. no.
2276) has been properly
characterized as preliminary,
rather than simply post-liability
finding, relief and the legal and
factual implications that should
follow.
Pretrial hearing on all remaining   4/2/19 at        3/25/19 at 10:00 a.m.,
issues.                             10:00 a.m.       with the courtroom
                                                     deputy to arrange for
                                                     the hearing to be
                                                     conducted by telephone
Evidentiary hearing on              3/18/19 at       3/27/19 through 4/10/19
plaintiffs’ motion for              9:00 a.m.        at 9:00 a.m. each day
preliminary injunctions. (doc.
no. 2276)
Evidentiary hearing on all          4/9/19 at 9:00   3/27/19 through 4/10/19
remaining issues.                   a.m.             at 9:00 a.m. each day




                                      3
DISCIPLINARY SANCTIONS

Oral argument on how to proceed     3/18/19 at   To be reset.
on defendants’ statement as to      9:00 a.m.
whether revised stipulations
meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. (doc. nos. 2384 &
2382). Counsel for plaintiffs
have already said that they do.
Oral argument on how to proceed     3/18/19 at   To be reset.
on parties’ joint proposal for      9:00 a.m.
deadlines (a) for development of
stipulations’ proposed training
module and (b) for beginning of
the substantive implementation of
the training. (doc. no. 2374).

MISCELLANEOUS
Oral argument on how to proceed     3/18/19 at   To be reset.
on defendants’ statement as to      9:00 a.m.
whether all remedial stipulations
previously approved and adopted
by the court meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. (doc. no. 2382).
Counsel for plaintiffs have
already said that they do.

     DONE, this the 14th day of March, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                      4
